FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

JOHN KALOUMA,                            No. 03-74488
                       Petitioner,         Agency No.
                v.                        A78-535-064
ALBERTO R. GONZALES, Attorney               ORDERS
General,
                     Respondent.         AMENDING
                                         OPINION AND
                                         DISSENT AND
                                          AMENDED
                                         OPINION AND
                                          AMENDED
                                           DISSENT

        On Petition for Review of an Order of the
             Board of Immigration Appeals

                Argued and Submitted
          May 11, 2007—Pasadena, California

                 Filed August 28, 2007
                Amended January 15, 2008

      Before: John T. Noonan, Richard A. Paez, and
           Richard C. Tallman, Circuit Judges.

                Opinion by Judge Noonan;
                Dissent by Judge Tallman




                           457
                     KALOUMA v. GONZALES                      459


                          COUNSEL

Mark A. Teeter, Newport Beach, California, for the petitioner.

Carol Federighi, Assistant United States Attorney, Washing-
ton, D.C., for the respondent.


                            ORDER

  The opinion filed on August 28, 2007 is amended as fol-
lows:

  Slip op. page 10750 [2], Strike the paragraph in its entirety
and substitute the following:

   On petition for rehearing, the government now supports its
case by citation of Farah v. Ashcroft, 348 F.3d 1153 (9th Cir.
2003). No question exists that an asylum seeker must show
that he is a refugee. In the first instance that decision belongs
to the IJ. We do not intrude upon it but remand for the deci-
sion to be made free of the alleged statutory burden added by
the IJ that Kalouma had to prove he is who he says he is under
§ 1158(d)(5)(A)(i). He did provide information as to his birth,
his birthplace, his parents, his nationality and his religion. The
460                  KALOUMA v. GONZALES
IJ gave no reason for finding this identification insufficient or
incredible except for the misread statute. The IJ should have
the opportunity to assess Kalouma’s testimony absent the con-
viction that the person before him could not be a refugee
because he could not demonstrate who he was under
§ 1158(d)(5)(A)(i). The amended statute does not, as the IJ
appeared to think, impose a heightened standard of proof on
Kalouma as to his identity.

   On remand, it will be appropriate for the IJ to assess Kalou-
ma’s credibility afresh apart from a specific statutory burden
under § 1158(d). Part of his case, of course, must be satisfac-
tory proof of his refugee status in which identity operates as
an element. Farah v. Ashcroft, supra at 1156.

   As instances where his underlying scepticism as to identity
led the IJ to distort or misread petitioner’s testimony, we may
cite the following:

   (1) In his asylum application he stated that he watched his
uncle murdered in the hut. In his testimony, Kalouma stated
that his uncle died one week after he was beaten in the hut.
Finding these two statements inconsistent, the IJ either
showed unfamiliarity with American idiom or a determination
to discredit Kalouma as if he were a liar. It is perfectly idiom-
atic, not inconsistent, to say you saw a man being murdered
in one place and that he died later at another. John Wilkes
Booth murdered Abraham Lincoln in Ford’s Theater. Lincoln
died nine hours later at a neighboring house. It would be
absurd to say Lincoln died at the theater or that he was mur-
dered at the house. American idiom divides in two the cause
of death and the result.

   (2) Kalouma told the Border Patrol that he had come to
America for an education for four years before returning to
Sudan. He later applied for asylum as a refugee. The IJ treated
these two positions as inconsistent, establishing Kalouma’s
insincerity. The IJ either showed ignorance of the way aliens
                     KALOUMA v. GONZALES                     461
learn of the asylum process or a predetermined disbelief in
Kalouma’s credibility. Arriving at the border of the United
States, an alien may well have a four-year college education
uppermost in his mind. He will probably know little or noth-
ing of the asylum application process. He will certainly not
know that he needs to begin the process by claiming asylum
before an agent of the Border Patrol. That Kalouma had two
motives in coming here proves nothing as to his truthfulness.

   (3) In his asylum application Kalouma did not cite spe-
cific instances of mistreatment and in his testimony he gave
only four incidents of mistreatment, although he testified that
he had been beaten many times. The IJ thought the omissions
undermined the petitioner’s credibility. So concluding, the IJ
revealed either an unawareness of the asylum process and the
nature of testimony at the merits hearing or a partiality inclin-
ing him to distrust the petitioner. Anyone who has had any
experience with asylum cases is aware that asylum applica-
tions are usually slapped together with little or inexpert legal
advice and that they rarely tell the asylum-seeker’s whole
story. They are not a preview of the petitioner’s testimony.
They are not required to be. To fault an applicant because he
omitted some fact of significance would be to rule a priori
that most asylum applicants are liars because they fail to lay
out their case before they get to the judge. As to the “many”
beatings, the adjective is imprecise and emphatic. If you or I
were mistreated four times on account of our faith, we might
well say that we’d been beaten many times. Three examples
are usually considered enough to establish a point. A fourth
is supererogatory.

   So, in this opinion, three examples of the IJ’s non-credible
credibility findings are enough to show that this IJ did not
assess Kalouma’s testimony unimpeded by the IJ’s assump-
tion as to Kalouma’s specific statutory burden.

  With these amendments, the petition for rehearing is
denied. Judge Tallman would grant the petition for rehearing.
No further petitions for rehearing will be entertained.
462                  KALOUMA v. GONZALES
                            ORDER

   Judge Tallman’s dissent, filed on August 28, 2007, is to be
stricken in its entirety and replaced by the following:

“RICHARD C. TALLMAN, Circuit Judge, dissenting:

  I respectfully dissent.

   On petition for rehearing, the majority now agrees that
proof of identity is an element of the petitioner’s asylum
claim. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003)
(citing identity as a key element of the asylum application);
Matter of O-D-, 21 I. & N. Dec. 1079, 1081 (BIA 1998) (en
banc) (noting that an asylum applicant bears the burden of
establishing identity). We also agree that 8 U.S.C. § 1158(d)
places no additional burden on an asylum applicant. Rather,
as the majority points out, that statutory provision requires the
Attorney General to follow certain procedures before granting
an asylum application. In interpreting that provision other-
wise, the IJ erred.

   We disagree on the effect of that error on the IJ’s determi-
nation of Kalouma’s credibility. In my view, the IJ’s determi-
nation that Kalouma had not proven his identity was
supported by substantial evidence in the record, and we can
reverse that determination only if Kalouma’s evidence is “so
compelling that no reasonable factfinder” could have found
otherwise. Garovillas v. INS, 156 F.3d 1010, 1015-16 (9th
Cir. 1998). On this record, the IJ raised a legitimate concern
over Kalouma’s identity, a concern at the heart of his asylum
petition, and the inability to confirm his identity constitutes a
cogent and substantial reason supporting the adverse credibil-
ity determination. After articulating reasons doubting Kalou-
ma’s identity, the IJ could properly consider the lack of any
proffered documentary evidence to corroborate who he says
he is. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004).
                          KALOUMA v. GONZALES                             463
   Moreover, even if we put aside the issue of identity, we
should nonetheless deny Kalouma’s petition for review
because the IJ gave completely independent, sufficiently
cogent, and substantial reasons for finding Kalouma incredi-
ble, and these findings went to the heart of Kalouma’s asylum
application—inconsistencies in the alleged past persecution
against him and his family, and questionable fear of future
persecution based on race and religion.

   The majority fails to credit as an independent ground for
denying Kalouma’s petition several specific adverse credibil-
ity findings, particularly those based on (1) Kalouma’s con-
flicting statement in his asylum affidavit that his family was
“abducted” when he later testified that his family “voluntari-
ly” left Sudan, (2) Kalouma’s inability to recall more than
four incidents of personal mistreatment despite his claim that
he had been beaten up many times, (3) Kalouma’s confusing
and inconsistent details about his uncle’s alleged torture,1 (4)
Kalouma’s omission from his asylum application of incidents
of mistreatment directed at him,2 (5) Kalouma’s admission to
  1
     In his asylum application, Kalouma stated that he “watched [his] uncle
tortured and murdered in his hut in the village,” but at the merits hearing,
he testified that his uncle died within the week following the torture.
Given an opportunity to explain the inconsistency, Kalouma unsatisfac-
torily explained that his uncle was beaten in the hut, “so when they beat
him he couldn’t survive,” they “had to take, rush him, to hospital[,]” and
“it was in the hut.” Id. Prior inconsistent statements are a classic ground
to impeach a witness. See United States v. Hale, 422 U.S. 171, 176 (1975)
(“A basic rule of evidence provides that prior inconsistent statements may
be used to impeach the credibility of a witness.”); Grunewald v. United
States, 353 U.S. 391, 418-19 (1957) (“It is, of course, an elementary rule
of evidence that prior statements may be used to impeach the credibility
of a criminal defendant or an ordinary witness.”); see also Pal v. INS., 204
F.3d 935, 938 (9th Cir. 2000) (concluding that testimony inconsistent with
the details of the asylum application supported an adverse credibility find-
ing).
   2
     “Common law traditionally has allowed witnesses to be impeached by
their previous failure to state a fact in circumstances in which that fact nat-
urally would have been asserted.” Jenkins v. Anderson, 447 U.S. 231, 239
(1980) (citing 3A J. Wigmore, Evidence § 1042, p. 1056 (Chadbourn rev.
1970)).
464                      KALOUMA v. GONZALES
the Border Patrol that he came to the United States for an educa-
tion,3 and (6) Kalouma’s return to Sudan after 1998 notwith-
standing the claimed persecution against him, his uncle, and
his sister. Not one of these grounds supporting the adverse
credibility determination relates to Kalouma’s inability to
prove his identity.

   As required by our law, the IJ identified these specific and
cogent reasons for disbelieving Kalouma’s credibility, they go
to the heart of his claim, and it is improper to disregard them
absent evidence compelling us to do so. See Singh-Kaur, 183
F.3d at 1153. Notwithstanding the IJ’s error in statutory inter-
pretation of § 1158(d), we should deny Kalouma’s petition
based on the IJ’s sound adverse credibility determination
which is adequately supported by substantial evidence in the
record, and which is the ground upon which the Board upheld
the denial of asylum.

   I respectfully dissent.”


                               OPINION

NOONAN, Circuit Judge:

   John Kalouma petitions for review of a decision of the
Board of Immigration Appeals (“the Board”) summarily
affirming the decision of an Immigration Judge denying his
application for asylum, withholding of removal, and protec-
tion under the Convention Against Torture. Holding that the
Immigration Judge (“IJ”) committed an error of law that per-
meated his decision, we reverse and remand.
  3
    Kalouma conceded he told the Border Patrol agent not that he sought
refuge from persecution but that he “came here for an education for four
years before returning to Sudan.” The IJ was entitled to consider that prior
statement coupled with Kalouma’s long delay in seeking asylum as yet
another reason to question the sincerity of the alien’s claim of entitlement
to it.
                     KALOUMA v. GONZALES                    465
               FACTS AND PROCEEDINGS

   John Kalouma entered the United States in March 2001,
was intercepted by the Border Patrol, identified himself as
Sudanese, and was promptly charged with inadmissibility. At
a hearing before the IJ in 2001, Kalouma admitted the charge
and applied for relief. On April 24, 2002, Kalouma’s case was
presented to the IJ, who issued an oral decision, denying it.
Kalouma appealed to the Board of Immigration Appeals. The
Board, on October 23, 2003, adopted the IJ’s decision, which
thus became central to Kalouma’s timely petition to us.

   At the hearing, Kalouma testified that he was a native of
Sudan, a Nuer, born in 1972 in Khartoum, to a family from
Shambe in southern Sudan, the son of William and Adasha
Kalouma. Kalouma identified himself as a Christian and,
more specifically, as a Catholic. Kalouma went on to set out
his experiences of persecution by Muslims or Arabs — he
used the terms interchangeably.

   After hearing Kalouma on direct and on cross-examination
by the Government and by himself, the IJ gave his oral deci-
sion. In his first sentence, he referred to Kalouma as “a person
of unknown identity.” Then, after reviewing the procedural
steps in the case and the law governing Kalouma’s applica-
tion, he went on as to the changes made in 1996 by the Illegal
Immigration Reform and Immigrant Responsibility Act, 8
U.S.C. § 1158. He stated:

       Congress has added Section 208(d)(5)(A) of the
    Act which enumerates very specific procedures that
    must be followed regarding an individual’s identity
    before asylum can be granted. The law now requires
    that “asylum cannot be granted until the identity of
    the applicant has been checked” against all appropri-
    ate places enumerated within the statute.

      It would appear then that Congress has imposed a
    requirement that an identity must be checked and
466                   KALOUMA v. GONZALES
      that it is an absolute requirement before asylum can
      be granted. It would seem to mean that if an individ-
      ual who would be otherwise eligible for asylum
      refuses to have an “identity” check notwithstanding
      other factors impacting eligibility, this individual
      could not be granted asylum. It would also seem to
      suggest, although the Court is not aware of any spe-
      cific regulations or case law that would offer further
      guidance, that if the person’s “identity” is undeter-
      mined, then that person would not be able to be
      granted asylum as it would seem to follow that the
      identity would not be able to be checked if it was
      unknown identity.

  The IJ continued:

         The Court emphasizes that since the amendments
      made to the Act by IIRAIRA, Congress for the first
      time has imposed two new requirements mentioned
      above that need to be met for an asylum seeker. In
      this case, of those two amendments, the one that
      seems to impact or have the greatest impact is the
      question of “identity.” It suggests to this Court that
      before an identity can be checked, the Immigration
      and Naturalization Service and the Executive Office
      for Immigration Review must have an idea of an
      individual’s identity before it can be checked within
      the parameters expressed by the statute. This Court
      is not aware of any published decision from the
      Board of Immigration Appeals or precedent deci-
      sions which discuss the impact that the identity
      requirement now has on the burden of proof.

                          ANALYSIS

  We review de novo the IJ’s statement of the law. Singh v.
INS, 134 F.3d 962, 966 (9th Cir. 1998). Acknowledging that
he was not aware “of any specific regulations or case law” on
                     KALOUMA v. GONZALES                        467
the point, the IJ attributed a pivoted place to the amendment
to 8 U.S.C. § 1158(d). The relevant language reads as follows:

    (5)(A) Procedures

    The procedure established under paragraph (1) shall
    provide that —

    (i)   asylum cannot be granted until the identity of
          the applicant has been checked against all
          appropriate records or databases maintained by
          the Attorney General and by the Secretary of
          State, including the Automated Visa Lookout
          System, to determine any grounds on which the
          alien may be inadmissible to or deportable from
          the United States, or ineligible to apply for or be
          granted asylum. . . .

   [1] The statute, as amended, imposes duties on the Attorney
General and the Secretary of State. No new burden for the
asylum-seeker is imposed by the amendment. In his interpre-
tation, the IJ found a duty on the part of the asylum-seeker to
provide information so that the Attorney General and Secre-
tary of State could carry out their statutory responsibilities. As
the IJ acknowledged, no case or regulation so holds. To find
this additional burden on the applicant to have been implicitly
created by the amendment does not appear to be a sensible
way of interpreting a statute that has been so carefully articu-
lated and critically revised. The Government, in its answering
brief here, notes what the IJ did but makes no attempt to cite
case authority or regulations supporting the IJ’s unusual inter-
pretation. We hold the interpretation to be an error of law.

   Armed with what appeared to him to be a significant
change in the law, the IJ began with calling Kalouma “a per-
son of unknown identity.” It then became Kalouma’s burden
to prove who he was. After reviewing all the testimony, the
IJ concluded: “The Court is unsure of his identity.” In the IJ’s
468                  KALOUMA v. GONZALES
eyes, Kalouma has failed to meet what the IJ has seen as a
kind of legal precondition to an asylum application. The IJ’s
doubt as to his identity and the legal limbo Kalouma therefore
inhabits, permeates the IJ’s decision.

   [2] On petition for rehearing, the government now supports
its case by citation of Farah v. Ashcroft, 348 F.3d 1153 (9th
Cir. 2003). No question exists that an asylum seeker must
show that he is a refugee. In the first instance that decision
belongs to the IJ. We do not intrude upon it but remand for
the decision to be made free of the alleged statutory burden
added by the IJ that Kalouma had to prove he is who he says
he is under § 1158(d)(5)(A)(i). He did provide information as
to his birth, his birthplace, his parents, his nationality and his
religion. The IJ gave no reason for finding this identification
insufficient or incredible except for the misread statute. The
IJ should have the opportunity to assess Kalouma’s testimony
absent the conviction that the person before him could not be
a refugee because he could not demonstrate who he was under
§ 1158(d)(5)(A)(i). The amended statute does not, as the IJ
appeared to think, impose a heightened standard of proof on
Kalouma as to his identity.

   On remand, it will be appropriate for the IJ to assess Kalou-
ma’s credibility afresh apart from a specific statutory burden
under § 1158(d). Part of his case, of course, must be satisfac-
tory proof of his refugee status in which identity operates as
an element. Farah v. Ashcroft, supra at 1156.

   As instances where his underlying scepticism as to identity
led the IJ to distort or misread petitioner’s testimony, we may
cite the following:

   (1) In his asylum application he stated that he watched his
uncle murdered in the hut. In his testimony, Kalouma stated
that his uncle died one week after he was beaten in the hut.
Finding these two statements inconsistent, the IJ either
showed unfamiliarity with American idiom or a determination
                     KALOUMA v. GONZALES                     469
to discredit Kalouma as if he were a liar. It is perfectly idiom-
atic, not inconsistent, to say you saw a man being murdered
in one place and that he died later at another. John Wilkes
Booth murdered Abraham Lincoln in Ford’s Theater. Lincoln
died nine hours later at a neighboring house. It would be
absurd to say Lincoln died at the theater or that he was mur-
dered at the house. American idiom divides in two the cause
of death and the result.

   (2) Kalouma told the Border Patrol that he had come to
America for an education for four years before returning to
Sudan. He later applied for asylum as a refugee. The IJ treated
these two positions as inconsistent, establishing Kalouma’s
insincerity. The IJ either showed ignorance of the way aliens
learn of the asylum process or a predetermined disbelief in
Kalouma’s credibility. Arriving at the border of the United
States, an alien may well have a four-year college education
uppermost in his mind. He will probably know little or noth-
ing of the asylum application process. He will certainly not
know that he needs to begin the process by claiming asylum
before an agent of the Border Patrol. That Kalouma had two
motives in coming here proves nothing as to his truthfulness.

   (3) In his asylum application Kalouma did not cite spe-
cific instances of mistreatment and in his testimony he gave
only four incidents of mistreatment, although he testified that
he had been beaten many times. The IJ thought the omissions
undermined the petitioner’s credibility. So concluding, the IJ
revealed either an unawareness of the asylum process and the
nature of testimony at the merits hearing or a partiality inclin-
ing him to distrust the petitioner. Anyone who has had any
experience with asylum cases is aware that asylum applica-
tions are usually slapped together with little or inexpert legal
advice and that they rarely tell the asylum-seeker’s whole
story. They are not a preview of the petitioner’s testimony.
They are not required to be. To fault an applicant because he
omitted some fact of significance would be to rule a priori
that most asylum applicants are liars because they fail to lay
470                  KALOUMA v. GONZALES
out their case before they get to the judge. As to the “many”
beatings, the adjective is imprecise and emphatic. If you or I
were mistreated four times on account of our faith, we might
well say that we’d been beaten many times. Three examples
are usually considered enough to establish a point. A fourth
is supererogatory.

   So, in this opinion, three examples of the IJ’s non-credible
credibility findings are enough to show that this IJ did not
assess Kalouma’s testimony unimpeded by the IJ’s assump-
tion as to Kalouma’s specific statutory burden.

  [3] For the reason stated, the decision of the Board of
Appeals is REVERSED, and the case is REMANDED.



TALLMAN, Circuit Judge, dissenting:

  I respectfully dissent.

   On petition for rehearing, the majority now agrees that
proof of identity is an element of the petitioner’s asylum
claim. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003)
(citing identity as a key element of the asylum application);
Matter of O-D-, 21 I. & N. Dec. 1079, 1081 (BIA 1998) (en
banc) (noting that an asylum applicant bears the burden of
establishing identity). We also agree that 8 U.S.C. § 1158(d)
places no additional burden on an asylum applicant. Rather,
as the majority points out, that statutory provision requires the
Attorney General to follow certain procedures before granting
an asylum application. In interpreting that provision other-
wise, the IJ erred.

  We disagree on the effect of that error on the IJ’s determi-
nation of Kalouma’s credibility. In my view, the IJ’s determi-
nation that Kalouma had not proven his identity was
supported by substantial evidence in the record, and we can
                         KALOUMA v. GONZALES                           471
reverse that determination only if Kalouma’s evidence is “so
compelling that no reasonable factfinder” could have found
otherwise. Garovillas v. INS, 156 F.3d 1010, 1015-16 (9th
Cir. 1998). On this record, the IJ raised a legitimate concern
over Kalouma’s identity, a concern at the heart of his asylum
petition, and the inability to confirm his identity constitutes a
cogent and substantial reason supporting the adverse credibil-
ity determination. After articulating reasons doubting Kalou-
ma’s identity, the IJ could properly consider the lack of any
proffered documentary evidence to corroborate who he says
he is. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004).

   Moreover, even if we put aside the issue of identity, we
should nonetheless deny Kalouma’s petition for review
because the IJ gave completely independent, sufficiently
cogent, and substantial reasons for finding Kalouma incredi-
ble, and these findings went to the heart of Kalouma’s asylum
application—inconsistencies in the alleged past persecution
against him and his family, and questionable fear of future
persecution based on race and religion.

   The majority fails to credit as an independent ground for
denying Kalouma’s petition several specific adverse credibil-
ity findings, particularly those based on (1) Kalouma’s con-
flicting statement in his asylum affidavit that his family was
“abducted” when he later testified that his family “voluntari-
ly” left Sudan, (2) Kalouma’s inability to recall more than
four incidents of personal mistreatment despite his claim that
he had been beaten up many times, (3) Kalouma’s confusing
and inconsistent details about his uncle’s alleged torture,1 (4)
   1
     In his asylum application, Kalouma stated that he “watched [his] uncle
tortured and murdered in his hut in the village,” but at the merits hearing,
he testified that his uncle died within the week following the torture.
Given an opportunity to explain the inconsistency, Kalouma unsatisfac-
torily explained that his uncle was beaten in the hut, “so when they beat
him he couldn’t survive,” they “had to take, rush him, to hospital[,]” and
“it was in the hut.” Id. Prior inconsistent statements are a classic ground
472                       KALOUMA v. GONZALES
Kalouma’s omission from his asylum application of incidents
of mistreatment directed at him,2 (5) Kalouma’s admission to
the Border Patrol that he came to the United States for an educa-
tion,3 and (6) Kalouma’s return to Sudan after 1998 notwith-
standing the claimed persecution against him, his uncle, and
his sister. Not one of these grounds supporting the adverse
credibility determination relates to Kalouma’s inability to
prove his identity.

   As required by our law, the IJ identified these specific and
cogent reasons for disbelieving Kalouma’s credibility, they go
to the heart of his claim, and it is improper to disregard them
absent evidence compelling us to do so. See Singh-Kaur, 183
F.3d at 1153. Notwithstanding the IJ’s error in statutory inter-
pretation of § 1158(d), we should deny Kalouma’s petition
based on the IJ’s sound adverse credibility determination
which is adequately supported by substantial evidence in the
record, and which is the ground upon which the Board upheld

to impeach a witness. See United States v. Hale, 422 U.S. 171, 176 (1975)
(“A basic rule of evidence provides that prior inconsistent statements may
be used to impeach the credibility of a witness.”); Grunewald v. United
States, 353 U.S. 391, 418-19 (1957) (“It is, of course, an elementary rule
of evidence that prior statements may be used to impeach the credibility
of a criminal defendant or an ordinary witness.”); see also Pal v. INS., 204
F.3d 935, 938 (9th Cir. 2000) (concluding that testimony inconsistent with
the details of the asylum application supported an adverse credibility find-
ing).
   2
     “Common law traditionally has allowed witnesses to be impeached by
their previous failure to state a fact in circumstances in which that fact nat-
urally would have been asserted.” Jenkins v. Anderson, 447 U.S. 231, 239
(1980) (citing 3A J. Wigmore, Evidence § 1042, p. 1056 (Chadbourn rev.
1970)).
   3
     Kalouma conceded he told the Border Patrol agent not that he sought
refuge from persecution but that he “came here for an education for four
years before returning to Sudan.” The IJ was entitled to consider that prior
statement coupled with Kalouma’s long delay in seeking asylum as yet
another reason to question the sincerity of the alien’s claim of entitlement
to it.
                     KALOUMA v. GONZALES   473
the denial of asylum.

  I respectfully dissent.